—Judgment, Supreme Court, New York County (Laura Drager, J.), rendered January 29, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and six months, respectively, unanimously affirmed.
The verdict convicting defendant of criminal sale of a controlled substance in the third degree was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The officer’s account of the manner in which the transaction was conducted was not inherently incredible.
By failing to object, by making generalized objections, and by failing to request further relief after objections were sustained, defendant has not preserved his challenges to the prosecutor’s opening statement, direct examination of the undercover officer and summation, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged aspects of the prosecutor’s conduct did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
There is no basis for reducing the conviction of criminal sale of a controlled substance in the third degree to an attempt to commit that crime. Concur — Williams, P.J., Nardelli, Mazzarelli, Buckley and Gonzalez, JJ.